DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 12/7/2021 is acknowledged.
4.	Claims 1-84 have been cancelled.  
5.	Claims 85-114 are pending in this application.
6.	Claims 90, 92, 93, 101, 104, 105 and 110 are withdrawn from consideration as being drawn to non-elected species.  In the instant case, Applicant elected the subject has symptoms of COVID-19 and is suffering from a coagulopathy as species of subject condition from claims 89, 90, 99-101, 109, 110, 113 and 114 in the reply filed on 12/7/2021.  Therefore, claims 90, 101 and 110 are withdrawn from consideration as being drawn to non-elected species of subject condition. 
	Please note: Instant claim 86 is drawn to the non-elected species of pharmaceutical composition.  However, during the search for the elected species, prior art was found for the pharmaceutical composition recited in instant claim 86.  Therefore, for the purpose of compact prosecution, claim 86 is examined in the current office action. 


Elections/Restrictions
8.	Applicant’s election without traverse of a pharmaceutical composition comprises NAPc2/proline as species of pharmaceutical composition; COVID-19 convalescent plasma as species of additional antiviral therapy; the subject has symptoms of COVID-19 and is suffering from a coagulopathy as species of subject condition; subcutaneous injection as species of route of administration; the pharmaceutical composition is provided to the subject every other day as species of administration scheme; and the NAPc2/proline is provided at a dose of between about 5 µg/kg and about 10 µg/kg as species of dosage in the reply filed on 12/7/2021 is acknowledged.  
	The instant claims 85-114 are drawn to a method for treating a subject for a SARS-CoV-2 infection, the method comprising providing to the subject a therapeutically effective amount of a pharmaceutical composition comprising nematode anticoagulant protein c2 (NAPc2) or NAPc2/proline; a method for treating a subject for COVID-19 associated coagulopathy (CAC), the method comprising providing to the subject a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline; a method for treating a subject for a SARS-CoV-2 infection, the method comprising providing to the subject a pharmaceutical composition comprising NAPc2/proline at a dose of 7.5 µg/kg; and a method for treating a subject for a SARS-CoV-2 infection, the method comprising: (a) subcutaneously providing a first composition comprising NAPc2/proline at a dose of 7.5 µg/kg on a first day; (b) subcutaneously providing a second composition comprising NAPc2/proline at a dose of about 5 µg/kg on a third day; and (c) subcutaneously providing a third composition comprising NAPc2/proline at a dose of about 5 µg/kg on a fifth day, wherein the subject was determined to have an elevated D-dimer level relative to a control or healthy subject.  A search was conducted on the elected species; and prior art was found.  Claims 90, 92, 93, 101, 104, 105 and 110 are withdrawn from consideration as being drawn to non-elected species.  Claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are examined on the merits in this office action. 

Priority
9.	The instant application is a CON of PCT/IB2021/054549 filed on 5/25/2021, which claims priority to US provisional application No. 63/030217 filed on 5/26/2020, and US provisional application No. 63/167535 filed on 3/29/2021.  US provisional application No. 63/030217 provides support to instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114.  Therefore, the effective filing date of instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 is the filing date of US provisional application No. 63/030217, which is 5/26/2020. 
	Please note: US provisional application No. 63/030217 fails to disclose the elected species of additional antiviral therapy.

Objections
10.	The specification is objected to for the following minor informality: The specification recites "ncbi.nlm.nih.gov" and "uniprot.org" on page 12, paragraph [0047]; and “doi.org/10.1073/pnas.2004999117” on page 16, paragraph [0061] of instant specification.  The embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion.  It is suggested that Applicant places a URL between these symbols “< >” to inactivate the hyperlinks.  Applicant is required to correct these errors.
11.	The specification is objected to for the following minor informality: The specification recites "…target in Sar-CoV-2 infection" on page 24, line 19 of instant specification.  There appears to be a typo in this recitation.  The recitation should be "…target in SARS-CoV-2 infection".  Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
12.	Claim 85 is objected to for the following minor informality: Claim 85 contains the acronym “SARS-CoV-2".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., severe acute respiratory syndrome coronavirus 2 (SARS‑CoV‑2)".  The abbreviation can be used thereafter. 
	Furthermore, Applicant is suggested to amend claim 85 as "A method for treating severe acute respiratory syndrome coronavirus 2 (SARS‑CoV‑2) infection in a subject in need thereof, the method comprising administering to the subject…".  
13.	Claims 88, 91, 94-98, 103, 106-108 and 112 are objected to for the following minor informality: Applicant is suggested to amend the term "providing" and/or "provided" recited in these claims to "administering" and/or "administered".  
	Furthermore, Applicant is suggested to amend claim 88 as "…further comprising administering an antiviral therapy to the subject".
14.	Claim 89 is objected to for the following minor informality: Applicant is suggested to amend claim 89 as "The method of claim 85, wherein the subject has symptoms of SARS-CoV-2".  
15.	Claims 100, 109 and 113 are objected to for the following minor informality: Applicant is suggested to amend these claims as "…wherein the subject has an elevated D-dimer level related to…".   
16.	Claim 102 is objected to for the following minor informality: Claim 102 contains the acronym “COVID-19".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., coronavirus disease 2019 (COVID-19)".  The abbreviation can be used thereafter. 
	Furthermore, Applicant is suggested to amend claim 102 as "A method for treating coronavirus disease 2019 (COVID-19) associated coagulopathy (CAC) in a subject in need thereof, the method comprising administering to the subject…".
17.	Claims 111 and 114 are objected to for the following minor informality: Applicant is suggested to amend claims 111 and 114 as "A method for treating SARS‑CoV‑2 infection in a subject in need thereof, the method comprising…".  
	Furthermore, Applicant is suggested to amend the term "providing" recited in these claims to "administering".  
	In addition, Applicant is suggested to amend claim 114 as "…wherein the subject has elevated D-dimer level related to…".  

Rejections
Claim Rejections - 35 U.S.C. § 102(a)(2)
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

19.	 Please note: during the search for the elected species, prior art was found for the non-elected species of pharmaceutical composition.
Claims 85, 86, 88, 89 and 91 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cihlar et al (US 2021/0283150 A1, with effective filing date of 2/14/2020).
The instant claims 85, 86, 88, 89 and 91 are drawn to a method for treating a subject for a SARS-CoV-2 infection, the method comprising providing to the subject a therapeutically effective amount of a pharmaceutical composition comprising nematode anticoagulant protein c2 (NAPc2) or NAPc2/proline.
Cihlar et al teach a method for treating 2019-nCoV virus (SARS-CoV-2) infection in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising antiviral compound of Formula I in combination with rNAPc2 (recombinant NAPc2), wherein the subject has symptoms of SARS-CoV-2, for example, Abstract; page 10, paragraph [0124]; and page 38, paragraph [0358].  It meets the limitations of instant claims 85, 86, 88 and 89.  Cihlar et al further teach the composition is administered via subcutaneous injection, for example, page 34, paragraph [0313]; and page 54, Example 5.  It reads on subcutaneous injection as the elected species of route of administration; and meets the limitation of instant claim 91.   
Furthermore, the MPEP states the following: "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)" (see MPEP § 2131.02).
Since the reference teaches all the limitations of instant claims 85, 86, 88, 89 and 91; the reference anticipates instant claims 85, 86, 88, 89 and 91.

Claim Rejections - 35 U.S.C. § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Please note: during the search for the elected species, prior art was found for the non-elected species of additional antiviral therapy.
Claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Vlasuk (US 2007/0010449 A1) in view of Tang et al (J Thromb Haemost., 2020, 18, pages 844-847) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34).
The instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are drawn to a method for treating a subject for a SARS-CoV-2 infection, the method comprising providing to the subject a therapeutically effective amount of a pharmaceutical composition comprising nematode anticoagulant protein c2 (NAPc2) or NAPc2/proline; a method for treating a subject for COVID-19 associated coagulopathy (CAC), the method comprising providing to the subject a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline; a method for treating a subject for a SARS-CoV-2 infection, the method comprising providing to the subject a pharmaceutical composition comprising NAPc2/proline at a dose of 7.5 µg/kg; and a method for treating a subject for a SARS-CoV-2 infection, the method comprising: (a) subcutaneously providing a first composition comprising NAPc2/proline at a dose of 7.5 µg/kg on a first day; (b) subcutaneously providing a second composition comprising NAPc2/proline at a dose of about 5 µg/kg on a third day; and (c) subcutaneously providing a third composition comprising NAPc2/proline at a dose of about 5 µg/kg on a fifth day, wherein the subject was determined to have an elevated D-dimer level relative to a control or healthy subject.
Vlasuk, throughout the patent, teaches a method of treating coagulopathy due to viral infection, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 or AcaNAPc2/proline of SEQ ID NO: 4, for example, Abstract; page 2, paragraphs [0015], [0017] and [0029]; pages 10-11, Example 2; and claims 19, 20, 25 and 26.  The AcaNAPc2 of SEQ ID NO: 3 in Vlasuk is identical to NAPc2 of instant SEQ ID NO: 2; and the AcaNAPc2/proline of SEQ ID NO: 4 in Vlasuk is identical to NAPc2/proline of instant SEQ ID NO: 3.  It reads on a pharmaceutical composition comprises NAPc2/proline as the elected species of pharmaceutical composition; and subcutaneous injection as the elected species of route of administration.  It meets the limitations of the pharmaceutical composition recited in instant claims 85-87 and 102; the limitation of NAPc2 and/or NAPc2/proline recited in instant claims 95-98, 107, 108, 111, 112 and 114; the limitation of "subcutaneously providing" recited in instant claim 114; and the limitations of instant claims 91 and 103.  Vlasuk further teaches compounds like AcaNAPc2 or AcaNAPc2/proline are administered in combination with other therapeutics, for example, page 5, paragraph [0095].  Vlasuk also teaches a therapeutically effective amount of compounds like AcaNAPc2 or AcaNAPc2/proline depends upon the age, weight and mammalian species treated, the particular compounds employed, the particular mode of administration and the desired effects and the therapeutic indication, for example, page 5, paragraph [0096].
The difference between the reference and instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 is that the reference does not explicilty teach the subject condition recited in instant claims; and the subject has symptoms of COVID-19 and is suffering from a coagulopathy as the elected species of subject condition; the pharmaceutical composition is provided to the subject every other day as the elected species of administration scheme; and the NAPc2/proline is provided at a dose of between about 5 µg/kg and about 10 µg/kg as the elected species of dosage. 
However, Tang et al, throughout the literature, teach patients with severe novel coronavirus pneumonia (NCP) have markedly elevated D-dimer level and 2019 novel coronavirus (2019-nCoV, synonym of SARS-CoV-2 and COVID-19) associated coagulopathy, for example, page 844, Abstract and INTRODUCTION; and page 845, Table 1 and Section "Essentials".  It reads on the subject has symptoms of COVID-19 and is suffering from a coagulopathy as the elected species of subject condition.  Tang et al further teach all patients are treated with antiviral and supportive therapies, for example, page 845, left column, the 1st paragraph in Section "RESULTS AND DISCUSSION".  Therefore, in view of the combined teachings of Vlasuk and Tang et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 or AcaNAPc2/proline of SEQ ID NO: 4, in combination with an antiviral therapy.     
Furthermore, Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial, for example, pages 2, 7, 15, 16 and 24.  Therefore, in view of the teachings of Tanguay and Vlasuk, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of NAPc2 and/or NAPc2 proline and the administration scheme and duration for effectively treating coagulopathy due to COVID-19 infection, including administering every other day at a dose of between about 5 µg/kg and about 10 µg/kg and/or the various dosages recited in instant claims 95-98, 107, 108, 111, 112 and 114.  It reads on the pharmaceutical composition is provided to the subject every other day as the elected species of administration scheme; and the NAPc2/proline is provided at a dose of between about 5 µg/kg and about 10 µg/kg as the elected species of dosage.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Vlasuk, Tang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, and wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg.
One of ordinary skilled in the art would have been motivated to combine the teachings of Vlasuk, Tang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, and wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg, because Tang et al teach patients with severe novel coronavirus pneumonia (NCP) have markedly elevated D-dimer level and 2019 novel coronavirus (2019-nCoV, synonym of SARS-CoV-2 and COVID-19) associated coagulopathy.  Tang et al further teach all patients are treated with antiviral and supportive therapies.  Therefore, in view of the combined teachings of Vlasuk and Tang et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 or AcaNAPc2/proline of SEQ ID NO: 4, in combination with an antiviral therapy.  Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial.  Therefore, in view of the teachings of Tanguay and Vlasuk, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of NAPc2 and/or NAPc2 proline and the administration scheme and duration for effectively treating coagulopathy due to COVID-19 infection, including administering every other day at a dose of between about 5 µg/kg and about 10 µg/kg and/or the various dosages recited in instant claims 95-98, 107, 108, 111, 112 and 114.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Vlasuk, Tang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, and wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg.

23.	Please note: during the search for the elected species, prior art was found for the non-elected species of additional antiviral therapy.
Claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Vlasuk (US 2007/0010449 A1) in view of Huang et al (Lancet, 2020, 395, pages 497-506), and as evidenced by the D-dimer test document (from www.healthdirect.gov.au/d-dimer test, 2018, pages 1-2), and further in view of Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34).
The instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are drawn to a method for treating a subject for a SARS-CoV-2 infection, the method comprising providing to the subject a therapeutically effective amount of a pharmaceutical composition comprising nematode anticoagulant protein c2 (NAPc2) or NAPc2/proline; a method for treating a subject for COVID-19 associated coagulopathy (CAC), the method comprising providing to the subject a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline; a method for treating a subject for a SARS-CoV-2 infection, the method comprising providing to the subject a pharmaceutical composition comprising NAPc2/proline at a dose of 7.5 µg/kg; and a method for treating a subject for a SARS-CoV-2 infection, the method comprising: (a) subcutaneously providing a first composition comprising NAPc2/proline at a dose of 7.5 µg/kg on a first day; (b) subcutaneously providing a second composition comprising NAPc2/proline at a dose of about 5 µg/kg on a third day; and (c) subcutaneously providing a third composition comprising NAPc2/proline at a dose of about 5 µg/kg on a fifth day, wherein the subject was determined to have an elevated D-dimer level relative to a control or healthy subject.
Vlasuk, throughout the patent, teaches a method of treating coagulopathy due to viral infection, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 or AcaNAPc2/proline of SEQ ID NO: 4, for example, Abstract; page 2, paragraphs [0015], [0017] and [0029]; pages 10-11, Example 2; and claims 19, 20, 25 and 26.  The AcaNAPc2 of SEQ ID NO: 3 in Vlasuk is identical to NAPc2 of instant SEQ ID NO: 2; and the AcaNAPc2/proline of SEQ ID NO: 4 in Vlasuk is identical to NAPc2/proline of instant SEQ ID NO: 3.  It reads on a pharmaceutical composition comprises NAPc2/proline as the elected species of pharmaceutical composition; and subcutaneous injection as the elected species of route of administration.  It meets the limitations of the pharmaceutical composition recited in instant claims 85-87 and 102; the limitation of NAPc2 and/or NAPc2/proline recited in instant claims 95-98, 107, 108, 111, 112 and 114; the limitation of "subcutaneously providing" recited in instant claim 114; and the limitations of instant claims 91 and 103.  Vlasuk further teaches compounds like AcaNAPc2 or AcaNAPc2/proline are administered in combination with other therapeutics, for example, page 5, paragraph [0095].  Vlasuk also teaches a therapeutically effective amount of compounds like AcaNAPc2 or AcaNAPc2/proline depends upon the age, weight and mammalian species treated, the particular compounds employed, the particular mode of administration and the desired effects and the therapeutic indication, for example, page 5, paragraph [0096].
The difference between the reference and instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 is that the reference does not explicilty teach the subject condition recited in instant claims; and the subject has symptoms of COVID-19 and is suffering from a coagulopathy as the elected species of subject condition; the pharmaceutical composition is provided to the subject every other day as the elected species of administration scheme; and the NAPc2/proline is provided at a dose of between about 5 µg/kg and about 10 µg/kg as the elected species of dosage. 
However, Huang et al, throughout the literature, teach patients infected with 2019 novel coronavirus (2019-nCoV, synonym of SARS-CoV-2 and COVID-19), especially ICU patients, have abnormal coagulation profile, including markedly elevated D-dimer level, for example, page 501, left column, the 2nd paragraph; and page 502, Table 2.  And as evidenced by the D-dimer test document, a higher D-dimer level indicates coagulopathy and potential blood blots (see page 1, the 1st paragraph).  Therefore, one of ordinary skilled in the art would understand and reasonably expect the patients in Huang et al have coagulopathy due to COVID-19 infection.  It reads on the subject has symptoms of COVID-19 and is suffering from a coagulopathy as the elected species of subject condition.  Huang et al further teach such patients are treated with antiviral therapies, for example, page 498, right column, the 2nd paragraph in Section "Procedures".  Therefore, in view of the combined teachings of Vlasuk and Huang et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 or AcaNAPc2/proline of SEQ ID NO: 4, in combination with an antiviral therapy.     
Furthermore, Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial, for example, pages 2, 7, 15, 16 and 24.  Therefore, in view of the teachings of Tanguay and Vlasuk, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of NAPc2 and/or NAPc2 proline and the administration scheme and duration for effectively treating coagulopathy due to COVID-19 infection, including administering every other day at a dose of between about 5 µg/kg and about 10 µg/kg and/or the various dosages recited in instant claims 95-98, 107, 108, 111, 112 and 114.  It reads on the pharmaceutical composition is provided to the subject every other day as the elected species of administration scheme; and the NAPc2/proline is provided at a dose of between about 5 µg/kg and about 10 µg/kg as the elected species of dosage.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Vlasuk, Huang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, and wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg.
One of ordinary skilled in the art would have been motivated to combine the teachings of Vlasuk, Huang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, and wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg, because Huang et al, throughout the literature, teach patients infected with 2019 novel coronavirus (2019-nCoV, synonym of SARS-CoV-2 and COVID-19), especially ICU patients, have abnormal coagulation profile, including markedly elevated D-dimer level.  And as evidenced by the D-dimer test document, a higher D-dimer level indicates coagulopathy and potential blood blots.  Therefore, one of ordinary skilled in the art would understand and reasonably expect the patients in Huang et al have coagulopathy due to COVID-19 infection.  Huang et al further teach such patients are treated with antiviral therapies.  Therefore, in view of the combined teachings of Vlasuk and Huang et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 or AcaNAPc2/proline of SEQ ID NO: 4, in combination with an antiviral therapy.  Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial.  Therefore, in view of the teachings of Tanguay and Vlasuk, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of NAPc2 and/or NAPc2 proline and the administration scheme and duration for effectively treating coagulopathy due to COVID-19 infection, including administering every other day at a dose of between about 5 µg/kg and about 10 µg/kg and/or the various dosages recited in instant claims 95-98, 107, 108, 111, 112 and 114.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Vlasuk, Huang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, and wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg.

24.	Claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Vlasuk (US 2007/0010449 A1) in view of Tang et al (J Thromb Haemost., 2020, 18, pages 844-847) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34), and further in view of the Coronavirus (COVID-19) Updates document (from FDA, 3/24/2020, pages 1-3).
The instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are drawn to a method for treating a subject for a SARS-CoV-2 infection, the method comprising providing to the subject a therapeutically effective amount of a pharmaceutical composition comprising nematode anticoagulant protein c2 (NAPc2) or NAPc2/proline; a method for treating a subject for COVID-19 associated coagulopathy (CAC), the method comprising providing to the subject a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline; a method for treating a subject for a SARS-CoV-2 infection, the method comprising providing to the subject a pharmaceutical composition comprising NAPc2/proline at a dose of 7.5 µg/kg; and a method for treating a subject for a SARS-CoV-2 infection, the method comprising: (a) subcutaneously providing a first composition comprising NAPc2/proline at a dose of 7.5 µg/kg on a first day; (b) subcutaneously providing a second composition comprising NAPc2/proline at a dose of about 5 µg/kg on a third day; and (c) subcutaneously providing a third composition comprising NAPc2/proline at a dose of about 5 µg/kg on a fifth day, wherein the subject was determined to have an elevated D-dimer level relative to a control or healthy subject.
The rejection to claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 under 35 U.S.C. 103 as being unpatentable over Vlasuk (US 2007/0010449 A1) in view of Tang et al (J Thromb Haemost., 2020, 18, pages 844-847) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34) is set forth in Section 22 above.
The difference between the rejection set forth in Section 22 above and instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 is that the prior art references cited in Section 22 above do not teach COVID-19 convalescent plasma as the elected species of additional antiviral therapy.
However, the Coronavirus (COVID-19) Updates document teaches COVID-19 convalescent plasma for treating subject infected with COVID-19, for example, page 1, the 2nd paragraph.  It reads on COVID-19 convalescent plasma as the elected species of additional antiviral therapy,
Therefore, it would have been obvious to one of ordinary skilled in the art to substitute and/or try the COVID-19 convalescent plasma taught in the Coronavirus (COVID-19) Updates document as an antiviral therapy, and in view of the combined teachings of Vlasuk, Tang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg, and wherein the antiviral therapy is COVID-19 convalescent plasma.  
One of ordinary skilled in the art would have been motivated to substitute and/or try the COVID-19 convalescent plasma taught in the Coronavirus (COVID-19) Updates document as an antiviral therapy, and in view of the combined teachings of Vlasuk, Tang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg, and wherein the antiviral therapy is COVID-19 convalescent plasma, because the Coronavirus (COVID-19) Updates document teaches COVID-19 convalescent plasma for treating subject infected with COVID-19.
A person of ordinary skilled in the art would have reasonable expectation of success in substituting and/or trying the COVID-19 convalescent plasma taught in the Coronavirus (COVID-19) Updates document as an antiviral therapy, and in view of the combined teachings of Vlasuk, Tang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg, and wherein the antiviral therapy is COVID-19 convalescent plasma.

25.	Claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Vlasuk (US 2007/0010449 A1) in view of Huang et al (Lancet, 2020, 395, pages 497-506), and as evidenced by the D-dimer test document (from www.healthdirect.gov.au/d-dimer test, 2018, pages 1-2), and in view of Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34), and further in view of the Coronavirus (COVID-19) Updates document (from FDA, 3/24/2020, pages 1-3).
The instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are drawn to a method for treating a subject for a SARS-CoV-2 infection, the method comprising providing to the subject a therapeutically effective amount of a pharmaceutical composition comprising nematode anticoagulant protein c2 (NAPc2) or NAPc2/proline; a method for treating a subject for COVID-19 associated coagulopathy (CAC), the method comprising providing to the subject a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline; a method for treating a subject for a SARS-CoV-2 infection, the method comprising providing to the subject a pharmaceutical composition comprising NAPc2/proline at a dose of 7.5 µg/kg; and a method for treating a subject for a SARS-CoV-2 infection, the method comprising: (a) subcutaneously providing a first composition comprising NAPc2/proline at a dose of 7.5 µg/kg on a first day; (b) subcutaneously providing a second composition comprising NAPc2/proline at a dose of about 5 µg/kg on a third day; and (c) subcutaneously providing a third composition comprising NAPc2/proline at a dose of about 5 µg/kg on a fifth day, wherein the subject was determined to have an elevated D-dimer level relative to a control or healthy subject.
The rejection to claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 under 35 U.S.C. 103 as being unpatentable over Vlasuk (US 2007/0010449 A1) in view of Huang et al (Lancet, 2020, 395, pages 497-506), and as evidenced by the D-dimer test document (from www.healthdirect.gov.au/d-dimer test, 2018, pages 1-2), and further in view of Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34) is set forth in Section 23 above.
The difference between the rejection set forth in Section 23 above and instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 is that the prior art references cited in Section 23 above do not teach COVID-19 convalescent plasma as the elected species of additional antiviral therapy.
However, the Coronavirus (COVID-19) Updates document teaches COVID-19 convalescent plasma for treating subject infected with COVID-19, for example, page 1m the 2nd paragraph.  It reads on COVID-19 convalescent plasma as the elected species of additional antiviral therapy,
Therefore, it would have been obvious to one of ordinary skilled in the art to substitute and/or try the COVID-19 convalescent plasma taught in the Coronavirus (COVID-19) Updates document as an antiviral therapy, and in view of the combined teachings of Vlasuk, Huang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg, and wherein the antiviral therapy is COVID-19 convalescent plasma.  
One of ordinary skilled in the art would have been motivated to substitute and/or try the COVID-19 convalescent plasma taught in the Coronavirus (COVID-19) Updates document as an antiviral therapy, and in view of the combined teachings of Vlasuk, Huang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg, and wherein the antiviral therapy is COVID-19 convalescent plasma, because the Coronavirus (COVID-19) Updates document teaches COVID-19 convalescent plasma for treating subject infected with COVID-19.
A person of ordinary skilled in the art would have reasonable expectation of success in substituting and/or trying the COVID-19 convalescent plasma taught in the Coronavirus (COVID-19) Updates document as an antiviral therapy, and in view of the combined teachings of Vlasuk, Huang et al and Tanguay with routine optimization to develop a method of treating coagulopathy due to COVID-19 infection in a subject in need thereof, wherein the method comprises administering via subcutaneous injection to the subject a therapeutically effective amount of a pharmaceutical composition comprising AcaNAPc2 of SEQ ID NO: 3 (identical to NAPc2 of instant SEQ ID NO: 2) or AcaNAPc2/proline of SEQ ID NO: 4 (identical to NAPc2/proline of instant SEQ ID NO: 3), in combination with an antiviral therapy, wherein the subject has an elevated D-dimer leave relative to a control or healthy subject, wherein the pharmaceutical composition is administered to the subject every other day, wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg, and wherein the antiviral therapy is COVID-19 convalescent plasma.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658